Title: From George Washington to William Livingston, 14 March 1778
From: Washington, George
To: Livingston, William



Sir
Head Quarters Valley Forge 14th March 1778

I have the honor of yours of the 2d instant, and I can assure you I feel myself very sensibly affected by the strenuous manner in which you express the public regard of the State and your personal Friendship towards me. I only desire to be the object of both, while in your good opinion and that of the public I continue to merit them.
We seem hitherto to have mistaken each other in respect to the Troop of Light Horse, I did not mean to inlist them in the continental Service, but only to engage them for a few months, while the Continental Horse were recruiting, upon the same terms that I engaged the Morris County Horse last Winter. It will be expected that they provide their own Horses Arms and Accoutrements and be paid accordingly. If

Captain Arnold will come into the Service upon the above terms, I will immediately take him into employ.
I am exceedingly glad to hear of the reform you have already made in the Quarter Masters and Commissary’s department at Princetown, and doubt not, but if you pursue the same line of conduct thro’ the other posts, that the public will not only save an immense sum of Money, but be better served, for those supernumeraries like useless wheels in a Machine they only clog and perplex the more essential parts.
It is impossible to devise any other mode of disposing of deserters than to let them go at large among us provided there is no particular cause of suspicion against them. To confine them would effectually put a stop to a drain which weakens the Enemy more in the course of the year than you would imagine.
I am pleased with the favorable account which you give of Count Pulaski’s Conduct while at Trenton. He is a Gentleman of great activity and unquestionable bravery and only wants a fuller knowledge of our language and Customs to make him a valuable Officer.
